Citation Nr: 1602214	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than November 3, 2006, for an award of service connection for posttraumatic stress disorder (PTSD) based on clear and unmistakable error (CUE) in an October 2000 rating decision which denied entitlement to service connection.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant	



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin, which found there was no clear and unmistakable error (CUE) in the rating decision dated October 27, 2000, which denied entitlement to service connection for PTSD.  

In November 2011, the Veteran testified before a Decision Review Officer in Milwaukee, Wisconsin.  A transcript of that hearing is of record.

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.   A transcript of that hearing is of record.  

The Board notes that an October 2008 rating decision granted entitlement to service connection for PTSD, rated as 70 percent disabling, effective November 30, 2007.  A September 2009 rating decision changed the effective date to November 3, 2006.  An October 2012 rating decision increased the disability rating associated with the Veteran's PTSD to 100 percent effective May 25, 2012.


FINDINGS OF FACT

1.  The October 2000 rating decision considered the February and March 1999 buddy statements of E.N.

2.  A VA examination request dated July 18, 2000, did not concede stressors during service.  

3.  The October 2000 rating decision was reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time, or that the correct facts, as known at that time, were not considered.


CONCLUSION OF LAW

The October 2000 RO decision that denied entitlement to service connection for PTSD did not contain clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015) is not applicable to claims alleging clear and unmistakable error. See Parker v. Principi, 15 Vet. App. 407, 412 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision. 

Legal Criteria

CUE

Previous determinations on which an action was predicated, including decisions regarding increased evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.  Allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Earlier effective date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (2014); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2015).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2) (2015).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2015).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  The U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks an earlier effective date for entitlement to service connection for PTSD on the basis that there was CUE in the RO decision dated October 27, 2000. The Veteran contends the effective date for entitlement to service connection should be February 26, 1999.  See September 2010 statement.  Based on the Veteran's contentions, the Board has limited its discussion to the October 2000 rating decision and will not address subsequent rating decisions relating to the Veteran's PTSD. 

The Veteran set forth three general arguments in his CUE motion.  Specifically, the Veteran contends that the RO conceded his stressors, overlooked evidence in the file, and improperly weighed the evidence.   The Board will address the contentions below.

First, the Veteran contends that VA conceded in-service stressors in a July 18, 2000, VA examination scheduling request.  See September 2010 statement.  The Veteran wrote, "...at the time of this decision, the VA had supporting evidence of the in-service stressors of him being accosted by base security and having been imprisoned on Treasure Island.  These stressors were conceded in a VA exam requested dated 07-18-00."  In order to develop the Veteran's claim, VA scheduled the Veteran to undergo an examination pertaining to his PTSD.  The Milwaukee VA Regional Office wrote a memorandum to the Milwaukee VA Medical Center dated July 18, 2000, in order to schedule an examination and elicit information required to decide the Veteran's claim.  The memorandum included a summary of the Veteran's file as background information.  Under a section entitled 'Actions/Opinions Requested,' the memorandum states, "The evidence of record supports that the veteran has had a tumultuous life, before, during, and after service.  We have been unable to confirm the veteran's mistreatment while imprisoned in service, but the evidence does show that he assaulted an officer, was involved in several misbehavings, was accosted by base security, and was imprisoned on Treasure Island, which gives some credence to his testimony."  The memorandum states that if PTSD is diagnosed, the stressors linked to the diagnosis must be clarified.  

Based on the plain language of the memorandum, the Board does not agree with the Veteran's contention.  The request specifically notes that the RO has been unable to confirm the Veteran's mistreatment while in service.  While the request does note that the Veteran's testimony has some credence, it specifically seeks clarification as to the stressors if PTSD is diagnosed.  The Board finds it reasonable that such a request would not have been made if VA conceded stressors and was simply requesting an examination to confirm the presence of PTSD, as in some cases where in-combat stressors are conceded.  
     
Second, the Veteran contends that the RO "overlooked," or did not consider, the buddy statement of E.N.  Specifically, the Veteran wrote, "It is our contention that the rating specialist did not specifically 'weigh' this evidence and did not assign it 'no probative value.'  Rather, the evidence was overlooked in terms of its value as credible supporting evidence of claimed in-service stressor(s)."  See September 2010 statement.  A review of the October 27, 2000, rating decision reflects that identical statements from E.N. dated February 28, 1999, and March 28, 1999, were included and reviewed as evidence in the decision.  Furthermore, the decision includes the following sentence: "In his certified statement dated 02-28-99 [E.N] informed that he witnessed the veteran being accosted by the base security in 1976."  The Board finds that the RO did not ignore or overlook the buddy statement from E.N.  Instead, the Board finds that the RO considered the statement as noted in the RO's decision.  

Third, the Veteran contends that the RO did not properly weigh the evidence in its December 2000 rating decision; specifically, the Veteran's representative stated that the gist of the argument is that a later decision "ended up granting him service connection for PTSD...based on basically the same evidence that was of record at the time...with the exception of a few...examinations."  See November 2015 Board hearing transcript, p. 20.  The Veteran, at a November 2011 RO hearing, asked, "How you gonna start giving me PTSD now and I should've be[e]n getting this is 2000?"   

Importantly, the Veteran's claim was not denied in 2000 because the evidence failed to show a diagnosis of PTSD.  The Veteran's claim was denied in 2000 because the evidence was against a finding of corroborative evidence of in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997) ("If the claimed stressor is not combat related, a veteran's lay testimony regarding in-service stressors in insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence.'" Citing Moreau v. Brown, 9 Vet. App. 389, 394 (1996) and Doran v. Brown, 6 Vet. App. 283, 289 (1994).)  See also Dizoglio v. Brown, 9 Vet. App. 163,166 (1996) (If the appellant did not engage in combat with the enemy, the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor.)  The Veteran reported that in late 1975, while in the brig at Lemoore, California, he was injected with a drug and transported to the brig at Treasure Island, where he woke up four or five days later.  While at Treasure Island in late 1975 to 1976, he reported that he was locked in a cell similar to a cage.  He reported that guards would walk above the cells and dump buckets of water, urine, and fecal matter on to him.  He reported not being fed for four or five days, and put on a diet of only bread and water for 14 or 15 days.  He also reported that while in the Treasure Island brig, he was beaten by the guards.  See May 2000 RO hearing transcript, pp. 5-11.

At the time of the 2000 decision, the file did not contain corroborating evidence.  The Veteran's STRs are silent as to complaints of abuse or injury relating in any manner to the alleged abuse at Treasure Island.  Furthermore, the statements from EN received in March 1999 fail to corroborate the alleged abuse.  EN's identical letters of February and March 1999 state:  

"On the date in question was a witness for the [illegible] wrong that was done too [the Veteran] the year 1976.  When [the Veteran] visited my Room he was accausted (sic) By the Base security three Master at Arms Came into the Room.  From a order given By the Commanding Officer of Attack Squadron VA-146.  Saying that he will not shoud not go too the event of Boxing for the Base.  [The Veteran] left too participate in the event.  This is a summary of what happen."  

The Board finds that E.N.'s 1999 statements do not corroborate the circumstances or nature of the alleged abuse the Veteran contends he suffered while imprisoned in Treasure Island.  

In sum, the evidence of record is against a finding that there was CUE in the 2000 RO decision.  The competent credible evidence of record does not support a finding that the correct facts, as they were known at the time of the decision, were not before the adjudicator.  Additionally, the competent credible evidence of record does not support a finding that regulatory provisions then in extant at the time were incorrectly applied.  In making this determination, the Board has considered the reason as to why the RO denied the claim in October 2000, namely the lack of evidence corroborating an in-service stressor.  The manner in which the RO weighed the evidence is not a basis for CUE.  There is no competent credible evidence of record which would entitle the Veteran to an effective date earlier than November 3, 2006, for an award of service connection for PTSD.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and an earlier effective date based on CUE is not warranted. 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than November 3, 2006, for an award of service connection for posttraumatic stress disorder (PTSD) based on clear and unmistakable error (CUE) in an October 2000 rating decision which denied entitlement to service connection, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


